IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

PATRICIA WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4676

JACKIE G. WILLIAMS,

      Appellee.

_____________________________/

Opinion filed May 19, 2015.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Jerome M. Novey, Shannon L. Novey, and Christin F. Gonzalez, Novey Law,
Tallahassee, for Appellant.

John F. Greene, Destin, for Appellee.


CLARK, J.

      Before this Court for the second time, Ms. Williams challenges, on four

grounds, the trial court’s distribution of the marital estate she and Mr. Williams

amassed during their fifty-plus year marriage. Because we are unable to undertake

meaningful appellate review based on the trial court’s Amended Final Judgment,

we must remand back to the trial court for further consideration of three of Ms.

Williams’ issues.
      As her first issue, Ms. Williams claims the trial court erred by valuing the

parties’ extensive New Mexico art collection at $376,086. The court determined

this figure to be the collection’s fair market value.      Fair market value, by

definition, includes what a “buyer is willing to pay on the open market and in an

arm’s-length transaction.” Black’s Law Dictionary (10th ed. 2014). Accordingly,

the expert’s opinion a buyer would have to obtain a twenty percent price reduction

to purchase amounted to a consideration of fair market value and not an

impermissible cost of sale. See Shaw v. Charter Bank, 576 So. 2d 907, 908 (Fla.

1st DCA 1991) (explaining it may be permissible, in certain situations, “to back

out the cost of sale from the retail value to determine the fair market value of the

property”); Savers Fed. Sav. & Loan Ass’n v. Sandcastle Beach Joint Dev., 498
So. 2d 519 (Fla. 1st DCA 1986) (explaining only willing buyer for piece of real

estate would be developer, thus cost of sale and holding costs were appropriate

factors in fair market value determination).       The court’s fair market value

determination was supported by competent, substantial evidence and is affirmed.

See Blossman v. Blossman, 92 So. 3d 878, 879 (Fla. 1st DCA 2012) (explaining

this Court reviews valuations for competent, substantial evidence).

      Second, Ms. Williams argues the court’s “equalization payment” is not

explained in sufficient detail to permit meaningful review. We agree. Using the

numbers from the trial court’s Amended Final Judgment, the total marital assets

                                         2
were $4,864,443; Former Wife was entitled to half, 1 or $2,432,222. Again taking

the trial court’s numbers, Former Wife had received $2,257,718. Thus, she was

entitled to another $174,504. Instead, the court listed her entitlement at $195,507.

Of this, $138,071 came from FEMA, Circle B, Joint Checking, and Social

Security—leaving $36,433 to accomplish equal distribution. Yet the court gave

Former Wife a further equalization payment of $57,436. The extra $21,003 is

unexplained. And it is impossible for this Court to review the $21,003, or $57,436,

or $195,507 because the court did not provide a worksheet or any documentation

regarding its distribution; we have only its written order which does not explain the

discrepancy.

      Therefore, the trial court must amend its judgment to provide sufficient

documentation and evidence to support its distribution and enable this Court to

undertake meaningful review.       See § 61.075(3)(d), Fla. Stat.; Williams v.

Williams, 133 So. 3d 605, 606 (Fla. 1st DCA 2014). (equalization payment and

asset distribution must be supported by competent, substantial evidence and trial

court must provide sufficient findings and documentation to allow the appellate

court meaningful review).

      Third, Ms. Williams contends there was no competent, substantial evidence

for the court’s valuation of monies Mr. Williams, personally and not as a

1
 As unequal distribution was not the intent or desire of the parties or the court,
equal distribution is required. See § 61.075(1), Fla. Stat.
                                          3
shareholder of the parties’ company, received under a FEMA contract. The trial

court deducted $252,383 from the total monies Mr. Williams received from the

FEMA contract; the court cited “business related expenses” listed on Mr.

Williams’ personal tax return. But the expenses the court deducted were not

related to the FEMA contract, they were related to a former employee of the

company and litigation surrounding that employee. Mr. Williams specifically

testified to FEMA related expenses in the range of $30-35,000; he also testified he

was reimbursed for these expenses. In short, there was no competent, substantial

evidence to reduce the FEMA contract monies received by Mr. Williams

personally by expenses related to other business operations. The trial court must

revalue the asset accordingly.

      Fourth, Ms. Williams and Mr. Williams agree the court neglected to include

two sculptures in its equitable distribution. The parties stipulated the total value

was $10,000 total, $5000 per sculpture.        This must be added to the equal

distribution scheme.

      Accordingly, we (1) affirm the court’s valuation of the New Mexico art

collection; (2) reverse the $195,507 cash payment; and (3) reverse the FEMA

contract valuation. We remand for the trial court to (1) set forth specific findings,

documentation, and evidence relating to its equitable distribution scheme sufficient

so that this Court can review its calculation and distribution methodology; (2)

                                         4
award an amount supported by competent, substantial evidence for the FEMA

contract; and (3) account for the $10,000 stipulated value of the sculptures in its

estate distribution.

      We therefore AFFIRM in part, REVERSE in part, and REMAND to the trial

court for further action.

THOMAS and WETHERELL, JJ., CONCUR.




                                        5